Citation Nr: 1420289	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Z.T. & M.H.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to a total disability rating due to individual unemployability.  

A hearing was held on February 23, 2010, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in September 2010.  That development was completed, and the case has since been returned to the Board for appellate review.  As will be discussed below, the directives of the remand were completed.  Accordingly, the Board finds that VA has substantially complied with the Board's September 2010 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The issue of entitlement to service connection for an eye condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDING OF FACT

The Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required has been satisfied, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting the benefit sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II. TDIU

Regulations provide that TDIU is warranted when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is currently service-connected for posttraumatic stress disorder (50 percent rating); diabetes mellitus type II with erectile dysfunction and nephropathy (20 percent rating); peripheral neuropathy of the lower extremities associated with diabetes mellitus type II (10 percent rating for the right and 10 percent rating for the left); scar, right occipital region, shrapnel wound (10 percent rating); traumatic brain injury with memory loss (10 percent rating); posttraumatic headaches secondary to shrapnel wound (30 percent rating); degenerative joint disease with chronic rotator cuff tendonitis of the right shoulder (major) (10 percent rating); and degenerative arthritis of the lumbar spine (10 percent rating).  The combined evaluation for these service-connected disabilities is 90 percent.  As such, the Veteran meets the threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  

Pursuant to the Board's September 2010 remand directives, the Veteran was provided with a VA social, work and industrial survey in January 2011, to assess his employment history, educational background, and day-to-day functioning.  The examiner noted that the Veteran earned a B.A. in Business Administration prior to entering military service.  The Veteran described himself as a good student, in the middle of the group.  Following service, the Veteran worked as a district supervisor for a food industry supplier for various grocery stores.  He worked for 17 years at the same company, where he supervised 18 people, making sure they did their jobs and if they missed work, he had to fill in with stocking shelves.  The Veteran reported that he began having problems with the physical aspects of work and that mentally, he had been doing better on medication until 2000 when things started "coming back."

Also in response to the Board's September 2010 remand directives, the Veteran was provided with a VA examination in October 2011, regarding his service-connected disabilities and their functional effects.  The examiner reviewed the Veteran's claims file and VA medical records and interviewed the Veteran.  The effect of the Veteran's diabetes mellitus on occupational activities was found to be a lack of stamina, and weakness or fatigue.  The examiner concluded that the Veteran's current diabetes mellitus is well controlled, results in decreased stamina, and poses limitation on moderate and heavy physical activity, but should not limit mild physical activity and sedentary activities.  Regarding his posttraumatic headaches, the Veteran reported experiencing prostrating headaches approximately six times per month, lasting for the duration of a day.  The examiner noted pain and decreased concentration as the effects on occupational activities and concluded that because the Veteran is treated with pain medication as the occasion requires, and not on a continuous basis, the Veteran should be able to perform physical activity at any level and sedentary activity.  The Veteran's peripheral neuropathy of the lower extremities was noted to result in decreased mobility and  found to limit moderate and heavy physical activity.  Regarding his traumatic brain injury with memory loss, memory impairment was noted to be moderate and cognitive symptoms recorded included decreased attention, difficulty concentrating, and difficulty with executive functions (speed of information processing, goal setting, planning, organizing, prioritizing, etc...).      

The Veteran was also provided with a VA examination for his right shoulder and lumbar spine disabilities in December 2012.  Upon reviewing the claims file and interviewing and examining the Veteran, the VA examiner opined that due to these disabilities, the Veteran is best suited for sedentary job tasks that do not require lifting or overhead arm movements.

During a November 2008 physical medicine rehabilitation consultation, on a neurobehavioral symptom inventory, the Veteran endorsed severe symptoms of headaches, sensitivity to noise, forgetfulness, difficulty making decisions, slowed thinking, difficulty getting organized or finishing things, fatigue, loss of energy and getting tired easily, feeling anxious or tense, and very severe symptoms of feeling depressed or sad, irritability, and poor frustration tolerance with feeling easily overwhelmed by things.

The Veteran was provided with a VA examination for his posttraumatic headaches in April 2009.  The examiner noted that the side effects of the current treating medication are drowsiness and confusion.  He documented that the Veteran does not drive because of this.  At that time, the Veteran reported severe headaches approximately 3 or 4 times per week, generally lasting about 5-6 hours.  He stated that the onset is sudden and usually without warning, and he goes to bed until they subside.  

The Veteran has consistently reported experiencing irritability, mood swings, and angry outbursts as a result of his PTSD.  At the February 2010 Board hearing, the Veteran stated that he explodes with angry outbursts very easily, both at his wife and when at work.  He explained that he has trouble with stressful circumstances like at work, gets angry and feels depressed when he feels like people are giving him orders, and that he had some confrontations in his role as supervisor for a sales department.  At the January 2011 VA social, work and industrial survey, the Veteran also reported that in his most recent job, he got into big arguments all the time and told the CEA to "go to hell."

The Board recognizes the conclusions of the January 2011 and October 2011 VA examiners that the Veteran is employable by mental health standards alone and that the Veteran's scores from the SIMS and MMPI-2 evaluations indicating a heightened endorsement of symptoms somewhat beyond what he is truly experiencing.   However, the Board finds that, given the Veteran's consistent reports of interpersonal conflict, as well as sworn testimony provided by the Veteran's wife and friend at the Board hearing endorsing such symptoms, the weight of the evidence is at least in equipoise regarding the severity of his symptoms of PTSD.  Additionally, the Board notes that, although the Veteran has at various times indicated he was let go from his previous position because of his conflict with his supervisor, the record contains a June 2007 letter to the Veteran indicating that he was being let go because of a decision to eliminate the company's direct sales force in the South Eastern United States.  Although the letter does not reference any work-related disputes and states that the Veteran's service to the company "has been exemplary," the Board finds the letter to carry little probative weight, as it appears to less-likely represent a genuine comment on the Veteran's behavior and is more likely a generic form letter sent to all sales employees who were to be let go at that time.  

Based on the foregoing evidence and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unemployable as a result of the synergistic effect of his service-connected disabilities.  Although the October 2011 VA examiner addressed the effects of the Veteran's disabilities individually, the Board must look to the combined effect of the service-connected disabilities on the Veteran's capacity for work.  Therefore, the VA medical opinion is of more probative value regarding the functional limitations of each disability, and of less probative value regarding the conclusion of overall employability. 

The evidence of record indicates that the Veteran's service-connected disabilities have adversely affected his ability to engage in physical activity involving standing, lifting and reaching, his ability to deal with stressful situations and people, his memory, his stamina, and his concentration.  Additionally, the Board recognizes the Veteran's contention that, were the Veteran currently employed, he would experience repeated and possibly prolonged absences from work due to treatment for his conditions.  The Veteran's debilitating posttraumatic headaches, occurring at a minimum of 6 times per month, are particularly detrimental to his ability to maintain substantially gainful employment, as the need to stay in bed for their day-long duration would likely necessitate regular absences.  As such, the various manifestations of the Veteran's service-connected disabilities identified by the VA examiners and the Veteran support the Board's conclusion that the Veteran is unemployable due to his service-connected disabilities.  In particular, the physical limitations imposed by the Veteran's diabetes mellitus, right shoulder, and lumbar spine disabilities when combined with the memory, cognitive, and inter-personal limitations resulting from his traumatic brain injury with memory loss, PTSD, and posttraumatic headaches make it at least as likely as not that the Veteran would be unable to obtain or maintain substantially gainful employment.  Accordingly, a total disability rating based on individual unemployability due to service-connected disabilities is warranted. 



In this case, further inquiry could certainly be undertaken with a view towards development of the TDIU claim.  However, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the Board is of the opinion that this point has been attained. Therefore, based on the totality of the evidence of record, and giving the benefit of the doubt to the appellant, the Board finds that evidence for and against the appellant's TDIU claim is at least in approximate balance on the question of whether the appellant is precluded from work by the service-connected disabilities.


ORDER

A TDIU is granted, subject to criteria applicable to the payment of monetary benefits.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


